Citation Nr: 0408760	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  03-03 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran timely disagreed with a December 1996 
decision which assigned an effective date of October 30, 1996 
for an election of pension benefits under Pub. L. No. 95-588, 
92 Stat. 2497 (1978) (Improved Pension).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2000 determination 
of the Muskogee, Oklahoma RO, which denied the veteran's 
claim for an earlier effective date for an election of 
improved pension benefits.  The veteran submitted a notice of 
disagreement (NOD) in May 2000, a statement of the case (SOC) 
was issued in June 2000, and the veteran submitted a 
substantive appeal in July 2000.  On appeal, the Board, 
noting that the claim was procedurally complex, determined 
that an issue on appeal was whether the veteran's April 1998 
NOD with a December 1996 decision which assigned the 
effective date for an election of Improved Pension at issue 
was timely.  

The Board Remanded that issue to the RO in June 2001.  On 
Remand, the RO, in effect, determined, in an August 2002 
decision, that February 1990 communications from the 
veteran's daughter regarding an election of Improved Pension 
did not constitute an unadjudicated, pending claim, 
determined that disagreement with a December 1996 rating 
which assigned an effective date of October 30, 1996 for an 
election of Improved Pension was not timely filed, and 
continued the denial of an effective date prior to October 
30, 1996, for an election of Improved Pension.  The RO 
returned the claim for an earlier effective date for an 
election of Improved Pension to the Board, which in October 
2002 again remanded the claim for issuance of a SOC, 
directing the RO to issue a SOC as to the timeliness of the 
veteran's disagreement with the December 1996 RO decision.  
The RO issued that SOC in December 2002, and the veteran's 
timely substantive appeal was received in January 2003.

The issue of entitlement to an effective date prior to 
October 30, 1996 for an election of Improved Pension is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.  




FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate the claim addressed in 
this decision, and all evidence necessary for an equitable 
decision of the claim addressed in this decision has been 
obtained.

2.  By a decision issued in December 1996, the RO determined 
that an election of Improved Pension was effective in October 
1996, and the veteran received payment of Improved Pension 
beginning November 1, 1996.

3.  In a statement received by VA in April 1997, the veteran 
indicated that it was "unfair" that his pension benefits 
had been limited to $212 for the previous 17 years.

4.  In April 1998, the veteran, through his attorney, 
submitted a statement specifically seeking an effective date 
prior to October 30, 1996 for an election of Improved 
Pension.


CONCLUSION OF LAW

The veteran's April 1997 letter constitutes a timely notice 
of disagreement with a December 1996 assignment of October 
30, 1996, as the effective date for an election of Improved 
Pension.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.300, 20.301, 20.302 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 1973, the veteran submitted a claim for 
compensation or pension, stating that he was disabled as a 
result of loss of sight in the left eye and lung disorders.  
The veteran had not previously been awarded service 
connection for any disability.  The RO determined that the 
claimed disorders were not incurred in service.  The claimed 
disorders were evaluated as 70 percent disabling, and he was 
determined to be permanently and totally disabled.  As the 
veteran had served more than two years during World War II, 
he was awarded pension benefits, effective in February 1973.  

In 1978, Congress revised the pension benefits program 
available to veterans.  Pub. L. No. 95-588, 92 Stat. 2497 
(1978) (Improved pension).  See 38 C.F.R. § 3.1 (u), (v), (w) 
(2003).  Section 306 of Pub. L. No. 95-588 allowed veterans 
who had been granted pension prior to 1978 to continue to 
receive benefits under the prior program, or to elect to 
receive benefits under Improved Pension provisions, whichever 
was most favorable for the individual veteran.  

On October 30, 1996, VA received a request from the veteran 
asking to be considered for Improved Pension, if to his 
benefit.  On December 16, 1996, VA issued a letter to the 
veteran informing him that payment under his election of 
Improved Pension was effective as of November 1, 1996, at a 
monthly pension of $734.00, increasing to $755.00 monthly as 
of December 1, 1996, based on the veteran's yearly income as 
reported in October 1996.  In contrast, his October 1, 1996 
benefit, under the pension program in effect in 1973, was 
$212.00.

In January 1997, the veteran's wife reported an increase in 
her Social Security benefits.  In March 1997, the RO proposed 
to reduce the veteran's monthly pension benefits because of 
the increased family income.  

On April 18, 1997, the RO received a letter in which the 
veteran stated that it was unfair that he had received only 
$212.00 per month for his pension for the past 17 years.  

Thereafter, in May 1997, the RO took the proposed action, 
decreasing the veteran's monthly pension benefit to $654.00 
beginning December 1, 1996, and to $696.00, starting May 1, 
1997.  

On April 21, 1998, the RO apparently received a letter from 
the veteran, through his attorney, requesting an effective 
date prior to October 30, 1996, for election of Improved 
Pension.  By a determination dated in February 2000, the RO 
accepted the attorney's April 1998 letter as a request for an 
effective date prior to October 30, 1996, for election of 
Improved Pension.  However, as the Board noted in its June 
2001 Remand, that April 1998 letter was not submitted within 
one year following the RO's December 1996 assignment of 
October 30, 1996 as the effective date for election of 
Improved pension.  The RO determined, in August 2002, that 
the April 1998 letter was not a timely NOD to the December 
1996 determination, and the RO issued a SOC pertaining to 
that issue.  The Board agrees that the April 1998 letter from 
the veteran's attorney cannot serve as a timely NOD over 
which the Board has jurisdiction, as the Board's jurisdiction 
is limited, by statute, to appeals in which an NOD is 
submitted within one year after the issuance of an initial 
determination.

All questions in a matter which, under § 511(a) of this title 
are subject to a decision by the Secretary, shall be subject 
to one review on appeal to the Secretary.  Final decisions on 
such appeals shall be made by the Board.  See 38 U.S.C.A. § 
7104(a).  Appellate review will be initiated by a notice of 
disagreement, and completed by a substantive appeal after the 
statement of the case is furnished.  38 U.S.C.A. § 7105(a); 
38 C.F.R. § 20.200.  Notice of disagreement "shall be filed 
within one year from the date of mailing of notice of the 
result of initial review or determination, " except in cases 
involving simultaneously contested claims, a circumstance not 
present in this case.  38 U.S.C.A. § 7105(b)(1).  Thus, the 
Board has no jurisdiction to adjudicate an appeal for an 
effective date prior to October 30, 1996, based on an April 
1998 notice of disagreement.

However, the Board notes that the RO and the veteran's 
representative have not discussed whether the veteran's April 
1997 letter, which was submitted within one year after the 
December 1996 determination, is a disagreement with the 
October 30, 1996 effective date assigned for the election of 
Improved Pension.  The April 1997 letter does not 
specifically state that the veteran disagrees with the 
assigned effective date, and does not specifically use the 
legal terms "disagree" or "effective date."  Nevertheless, 
the veteran makes it clear that he believes it is unfair that 
he did not get Improved Pension benefits sooner.  

VA is to construe written submissions from a veteran in the 
light most favorable to the veteran within the confines of 
law.  E.g., Myers (Dana) v. Principi, 16 Vet. App. 220 
(2002); E.F. v. Derwinski, 1 Vet. App. 324 (1991); Myers 
(James) v. Derwinski, 1 Vet. App. 127 (1991).  It appears to 
the Board that the veteran did, in fact, disagree with the 
October 30, 1996 effective date assigned for his election of 
Improved Pension, even though he did not use the "correct" 
terminology to express that disagreement.   

The Board finds, as a matter of fact, that the veteran's 
April 1997 letter, received by VA on April 18, 1997, is a 
timely NOD to the effective date of October 30, 1996 assigned 
in the RO's December 1996 determination.  

As the issue of an effective date prior to October 30, 1996, 
for election of Improved Pension, based on arguments in an 
April 18, 1997 NOD has not been addressed, and no specific 
SOC has been issued which addresses the legal effect of a NOD 
submitted on that date, it would be prejudicial to the 
veteran for the Board to determine, at this time, whether an 
effective date prior to October 30, 1996 may be assigned 
following a timely NOD.  See also Manlincon, supra.  The 
veteran and his representative are entitled to a SOC 
addressing this issue and should have an opportunity to 
present argument in this regard.

In light of the favorable action taken herein, there is no 
need to discuss the Veterans Claims Assistance Act of 2000 
and whether the provisions thereof have been complied with in 
this case.


ORDER

The veteran's April 1997 letter is a timely NOD as to a 
December 1996 RO determination which assigned an effective 
date of October 30, 1996 for an election of Improved Pension; 
the veteran's appeal is granted to this extent only.  




REMAND

The veteran and his attorney are entitled to a SOC addressing 
whether an effective date prior to October 30, 1996 may be 
assigned for an election of Improved Pension following the 
veteran's April 1997 disagreement with that assigned date.  

Accordingly, this case is REMANDED for the following action:

1.  A SOC must be issued which addresses 
whether an effective date prior to 
October 30, 1996 for an election of 
Improved Pension may be assigned 
following an April 1997 disagreement with 
that effective date, to include 
consideration of whether February 1990 
communications from the veteran's 
daughter constitute an open, 
unadjudicated, pending claim for an 
election of Improved Pension.  The SOC 
must include regulations which define an 
informal claim and provide when an 
informal claim may be accepted.  The SOC 
should include discussion of whether 
February 1990 communications from the 
veteran's daughter constitute informal 
claims.

2.  The veteran should be clearly advised 
of the need to file a timely substantive 
appeal within 60 days of issuance of a 
SOC if he wishes to appeal the 
determination addressed in the SOC.  Any 
notice given, or action taken thereafter, 
must comply with current law.  

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



